Mr. Justice McBride
delivered the opinion of the • court.
The complaint contains many charges of fraud and deception, which we omit, deeming some of them mere promises to perform certain acts in the future, the omission of which can be compensated in an action for damages, and others being so indefinite as not to state facts sufficient to constitute actionable fraud.
1. But from the whole testimony we are satisfied that the land was wholly unsuitable for an apple orchard, and that defendant’s agent either knew this to be the ease when he induced plaintiff to sign the contract, or made the statements recklessly, without caring whether they were true or false. Such statements, when made to one residing at such a distance from the land as to preclude personal examination, furnish ground for rescission of the contract, if relied and acted upon by the purchaser: 20 Cyc. 58, 59, and cases there cited; Corby v. Hull, 72 Or. 429 (143 Pac. 639).
2. In reaching our conclusion as to the deceit practiced upon plaintiff as to the character of the land, we have paid no attention to the report of the so-called referees appointed by the court to examine the land and report their findings to the court. No au*225thority can be found in our laws for sucb a proceeding; and while, perhaps, it would often serve a good purpose in cases of this character, it is a method too liable to abuse to permit its exercise, in the absence of some positive statute permitting it.
The decree of the Circuit Court is affirmed.
Affirmed. Rehearing Denied.
Mr. Chief Justice Moore, Mr. Justice Bean and Mr. Justice Harris concur.
Mr. Justice Eakin taking no part in the consideration of this case.